Title: To James Madison from an Unidentified Correspondent, 10 December 1815
From: 
To: Madison, James


                    
                        
                            Sir,
                            
                                December 10, 1815.
                            
                        
                        Believing it essential to the happiness of every Community that each Individual should aid in promoting the Public Good, leads me, without apology to submit the following Suggestions:
                        Of Primary Importance to this Country, in order to securing its Peace & Prosperity, is the Balance of Trade. One Means to obtain this, is, our own Manufactures. Of these, the most essential are, every article connected with the Equipment of the Army. No time ought to be lost in offering to Private Enterprise every encouragement. It would be advisable to foster most of the Present Manufactures, by making liberal
   *The price of the article before there was a competition—say 5 or 6 years before the late war.
 offers to them for furnishing all such articles as are wanting for the Troops on the Peace Establishment—Manufactories for Woolen Blankets, Tin, &c. &c. ought to be set on foot. If government would signify thro’ its officers & Agents, to those already embarked in Manufactures, in the various parts of the United States, convenient to supply the Army, and safe from a future foe, Stipulating the present & future Amount, and at an established and fair Price—Private enterprise would meet it.
                        The Empiric method of applying for Proposals thro the Public Prints to furnish supplies, shews an Indolent Executive. Every well regulated Government has a minute knowledge of all its Internal Resourses. Witness the French mode of Conducting these affairs. No Impositions on the part of its Agents or Contractors—all this is achieved by Capability in its agents, the ready means the Government has to pay—and promptness to enforce the Law, or due Punishment on all delinquency & Impositions. If you give a spring to

  supply the Army with every requisite from our own Manufactures,
   †As these manufactures are established, they will naturally look towards a permanency which can only be insured, from a change of opinion in other Administrations, by the manufacturers providing a supply of every article they manufa[c]ture, equal to the consumption of the Union, and at a fair price, when duties, amountg to a prohibition can be demanded by the manufacturers, and made permanent.
 you’ll discover, at no distant period, that the demand and supply of these articles will be equal to the Consumption of the United States, and will produ[c]e the all-important measure, the Balance of Trade. Let me intreat you, to consider the balance of Trade of Primary Importance, and let your Administration lay the foundation for effecting it. This will secure, in a great measure, tranquility in time of War, and facilatate its operations.
                        To Prepare for War in time of Peace, is a maxim & policy, sound & incontrovertable—and yet, I would ask, Has this been the case with you, or any of your predecessors to the extent that sound policy dictated? Your embarrassed situation during the greater part of the late War, answers the question in the Negative. Be wise, then, and improve from these mistakes & errors.
                        What but the want of preparation and a full treasury was it, that the faction assailed and in a great measure paralized most your Measures, and thus prevented a speedy termination of the War. Faction, be assured, will seldom raise its head to Notice, when the Cause is good, and the Treasury adequate to meet the Expenses. But Faction, even when the cause is good, gains ascendency thro’ the Empiric Financier, who is reduced, for want of foresight or talents, to the necessity of levying heavier taxes than usual, and that too, when, nearly all the avenues of Commerce and Industry are closed. This is the period to lessen, not to add to the taxes.
                        And in order to ameliorate the Miseries of War, I would propose, the United States and the States Individually, should, by Constitutional Right, assume the exclusive privilege of the Public Banking Systems. This surely belongs to the Governments, as on the present Plan of conductg them, they are only a Partial Good (the profit and advantage being local and confined to a few) when in full operation; But in their present state of refusing to emit Specie, they have become a general and serious evil. This is inimical to Justice, and incompatible with a well organised Government.
                        The Capital on the Part of the United States to be vested in the Banking System, ought to amount to a Sum equal to the expenses of a five or Seven years war, on a Scale triple the late War.
                        The moment War is declared, Government should commence selling the Stock to Individuals, and pledge to the Purchasers that the Dividend, should, durg. their holding the same, equal 7 per cent,
   ‡A liberal Interest will produce a quick sale, whereas a cramptness or spirit of too much economy, produces the same effect as profusion: vide the last loan; which p[r]evented the timely disb. the army.
 and that when the

Government liquidates, or re-purchases, the Stock, which they’ll agree to do 3, 4, 5, 6 & 7 years after the War, they’ll make good all deficiencies.
                        A portion of Private Stock, as heretofore, will be requisite to the safe conducting of the whole—and, perhaps it would be Judicious to require each director, chosen, to possess a tolerable sum, to prevent peculation.
                        It will be necessary for the States to co-operate, in bringing this Plan to maturity, by letting the charters of the Private Banks gradually expire, as your capital advances. During a time of Peace, the Interest or discounts may be added to your Capital, till it amounts to the sum required. And after its consummation, you may join in with the surplus Private & State Capital, which will be necessarily investing itself in Turnpikes, Canals, Bridge-Companies, &c.
                        In whatever light these suggestions may be viewed, I can only say, neither Ambition, Vanity or Interest prompted them—for my Country has nothing to offer, however dear she is (in the present State of Society) which could induce me to relinquish my Private Pursuits. With sentiments of high esteem for your private virtues, and your honest public Integrity, I am, Sir, Respectfully, your’s
                        
                            A Native Fellow Citizen
                        
                    
                    
                        Pressure of business must extenuate the tautology, & c.
                    
                